Case 1:18-cv-24889-DLG Document 106-14 Entered on FLSD Docket 09/27/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO. 11-cv-20152-CMA

   GUSTAVO ABELLA,
          Plaintiff,
   v.
   OFFICER JUAN F. RODRIGUEZ, eta!.,
          Defendants.
   ------------------------~/

                                   SETTLEMENT AGREEMENT

            THIS AGREEMENT (the "Agreement") made and entered into on this 20th day of

   June, 2014, by and between Gustavo Abella ("Plaintiff') and Miami-Dade County, Officer Juan

   Rodriguez, Officer Richard Baez, Officer Benjamin Rivera, and Major Frank Bocanegra

   ("Defendants"), collectively, the Parties.

          I. Plaintiff shall voluntarily dismiss with prejudice all claims asserted against

   Defendants in the above-captioned litigation.

          2. Defendants shall pay Plaintiff the total of twenty thousand five hundred dollars

   ($20,500) as complete settlement of this case.

          3.   Plaintiff shall execute a release of any and all claims against Defendants, including

   but not limited to claims for attorneys' fees, costs, expenses, and any other claims or causes of

   action related to or stemming from the events alleged in this action.

          4. It is understood and agreed that this settlement is a compromise of a doubtful and

   disputed claim and is not to be construed as an admission of liability on the part of Plaintiff or

   Defendants, and that the parties deny liability therefor and intend merely to avoid litigation and

   buy their peace.
Case 1:18-cv-24889-DLG Document 106-14 Entered on FLSD Docket 09/27/2019 Page 2 of 2

                                                                       CASE NO. 11-cv-20152-CMA


          5. The parties agree and state that no promise, inducement or agreement not expressly

   contained herein has been made, and that this Agreement contains the entire agreement between

   the parties hereto, and that the terms of this agreement are contractual and not a mere recital.

          6. The parties have read the foregoing Agreement and fully understand it.



   DATED this 20th day of June, 2014.




   G~
                                                         Frank Bocanegra




                                               Page 2 of2
